EXHIBIT 10.1

 

SHARE PURCHASE AGREEMENT

 

This Share Purchase Agreement (this “Agreement”) is made and entered into as of
November 19, 2018 by and among Huaxin Changrong (Shenzhen) Technology Service
Co., Ltd., a company registered in the People’s Republic of China (PRC) (the
“Seller”), Ms. An Wen Hui 安纹慧, a citizen of the PRC (the “Purchaser”), and
Shenzhen Amuli Industrial Development Company Limited, a company registered in
the PRC (the “Company”). The Purchaser, the Company and the Seller are sometimes
referred to herein individually as a “Party” and, collectively, as the
“Parties”.

 

The Parties agree as follows:

 

ARTICLE I.

THE SHARE PURCHASE AND SALE; CLOSING

 

The closing of the transactions contemplated by this Agreement (“Closing”) shall
occur on November 19, 2018, or at such other date, time or place as the
Purchaser and the Sellers may agree (the date of such Closing, the “Closing
Date”). At the Closing and subject to and upon the terms and conditions of this
Agreement, the Seller shall sell, transfer, convey, assign and deliver to the
Purchaser, and the Purchaser shall purchase from the Seller, all of the issued
and outstanding equity interests of the Company held by the Seller, being 60% of
the total issued and outstanding equity of the Company, free and clear of all
liens (the “Seller Shares”). In exchange for the Seller Shares, the Purchaser
will pay to the Seller a purchase price of seven (7) Chinese Yuan. At the
Closing, the Seller and the Purchaser shall obtain, issue and deliver all
necessary documents and approvals to effect the sale of Seller Shares.

 

ARTICLE II.

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

The Purchaser hereby represents and warrants to the Sellers as follows:

 

2.1 Authorization; Binding Agreement. The Purchaser has all requisite power and
authority to execute and deliver this Agreement, to perform the Purchaser’s
obligations hereunder and to consummate the transactions contemplated hereby.

 

2.2 Governmental Approvals. No consent of or with any governmental authority, on
the part of the Purchaser is required to be obtained or made in connection with
the execution, delivery or performance by the Purchaser of this Agreement or the
consummation by the Purchaser of the transactions contemplated hereby.

 

2.3 Compliance with Laws. The Purchaser is in compliance with all laws
applicable to the Purchaser and the Agreement.

 

2.4 Independent Investigation. The Purchaser acknowledges and agrees that: (a)
in making her decision to enter into this Agreement and to consummate the
transactions contemplated hereby, the Purchaser has relied solely upon her own
investigation and the express representations and warranties of the Seller set
forth in Article III; and (b) the Seller has not made any representation or
warranty as to the Seller or this Agreement, except as expressly set forth in
Article III.

 



  1

   



 

ARTICLE III.

REPRESENTATIONS AND WARRANTIES OF THE SELLER

 

The Seller hereby represents and warrants to the Purchaser as follows:

 

3.1 Due Organization and Good Standing. The Company is validly existing and in
good standing under the Laws of the PRC and has all requisite power and
authority to own, lease and operate its properties and to carry on its business
as now being conducted. The Company has all requisite power and authority to
own, lease and operate his properties and to carry on his business as now being
conducted

 

3.2 Authorization; Binding Agreement. The Seller has all requisite power,
authority and legal right and capacity to execute and deliver this Agreement, to
perform its obligations hereunder and to consummate the transactions
contemplated hereby. This Agreement has been duly and validly executed and
delivered by the Seller and constitutes the legal, valid and binding obligation
of the Seller, enforceable against the Seller in accordance with its terms.

 

3.3 Capitalization and Ownership. The Seller is the legal (registered) and
beneficial owner of the Seller Shares free and clear of any liens. The Seller
Shares are validly issued and fully paid. Upon transfer of the Seller Shares to
the Purchaser on the Closing Date in accordance with this Agreement, the entire
legal and beneficial interest in the Seller Shares, free and clear of all liens,
will pass to the Purchaser.

 

3.4 Title to and Sufficiency of Assets. The Company has good and marketable
title to, or a valid leasehold interest in or right to use, all of its assets,
free and clear of all liens other than liens specifically identified on the
Company financial statements or disclosed to the Purchaser.

 

ARTICLE IV.

COVENANTS.

 

Each Party shall use its commercially reasonable efforts, and shall cooperate
fully with the other Parties, to take all actions and to do all things
necessary, proper or advisable under applicable Laws and regulations to
consummate the transactions contemplated by this Agreement.

 

ARTICLE V.

SURVIVAL; CLOSING CONDITIONS.

 

All representations and warranties of the Sellers and Purchaser contained in
this Agreement (including all documents provided by the Parties in connection
with this Agreement) shall survive the Closing through and until the second
anniversary of the Closing Date. The obligations of each Party to consummate the
transactions described herein shall be subject to (i) the truth and accuracy of
each Party’s representations and warranties made and delivered by each Party,
and (ii) no material adverse effect shall have occurred with respect to the
Company.

 

ARTICLE VI.

TERMINATION AND EXPENSES.

 

This Agreement may be terminated and the transactions contemplated hereby may be
abandoned at any time prior to the Closing by mutual written consent of the
Purchaser and the Seller. In the event of the valid termination of this
Agreement pursuant to this Article VI, this Agreement shall forthwith become
void, and there shall be no liability on the part of any Party or any of their
respective representatives, and all rights and obligations of each Party shall
cease.

 



  2

   



 

ARTICLE VII.

MISCELLANEOUS.

 

7.1 Notices. Any notice or other communication required or permitted under this
Agreement shall be deemed to have been duly given and made if (i) in writing and
served by personal delivery upon the Party for whom it is intended, (ii) if
delivered by facsimile or electronic mail with receipt confirmed (including by
receipt of confirmatory electronic mail from recipient), or (iii) if delivered
by certified mail, registered mail, courier service, return-receipt received to
the Party at the addresses provided by each Party within or separately from this
Agreement.

 

7.2 Binding Effect; Assignment. This Agreement and all of the provisions hereof
shall be binding upon and inure to the benefit of the Parties hereto and their
respective successors and permitted assigns. This Agreement shall not be
assigned by operation of law or otherwise without the prior written consent of
the Purchaser and the Seller.

 

7.3 Arbitration. In the event of any dispute, controversy or claim arising out
of or relating to this Agreement, such dispute, controversy or claim shall be
the subject of an arbitration proceeding in Hong Kong.

 

7.4 Governing Law. The entry into and the variation, interpretation,
implementation and termination of this Agreement shall be governed by the laws
of Hong Kong.

 

7.5 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED.

 

7.6 Amendment. This Agreement may be amended, supplemented or modified only by
execution of a written instrument signed by the Purchaser and the Seller.

 

7.7 Entire Agreement. This Agreement and the documents or instruments referred
to herein, including any exhibits, annexes and schedules attached hereto, which
exhibits, annexes and schedules are incorporated herein by reference, embody the
entire agreement and understanding of the Parties hereto in respect of the
subject matter contained herein.

 

7.8 Interpretation. This Agreement may be set forth in English and Chinese
language, and the English language version shall control over the Mandarin
language version.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS]

 



  3

   



 

IN WITNESS WHEREOF, each Party hereto has caused this Agreement to be signed and
delivered by its respective duly authorized officer as of the date first written
above.

 



  The Seller:

 

 

 

 

Huaxin Changrong (Shenzhen) Technology Service Co., Ltd.,

a PRC company

 

        By:

 

Name:

Liu Xu 刘旭     Title: Director          

 

The Purchaser:

 

 

 

 

 

Ms. An Wen Hui 安纹慧,

a citizen of the People’s Republic of China

 

 

 

 

 

 

By:

 

 

 

Name:

Ms. An Wen Hui 安纹慧

 

 

 

 

 

 

The Company:

 

 

 

 

 

Shenzhen Amuli Industrial Development Company Limited,

a PRC company

 

 

 

 

 

 

By:

 

 

 

Name:

Xu Xiaoyun 徐晓云

 

 

Title:

Director

 



 

[Signature page to Share Purchase Agreement]

 

 



4

